.
                                                                                             04/20/2021
                                         'Li..Li ad NAL
          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 21-0005


                                      PR 21-0005                                FILE
                                                                                APR 18 2021
                                                                         Bovven Greenvvo.
                                                                     n   P rkof Supreme C
IN RE THE MOTION OF LOGAN QUIRK                                           qtrafg. of Montan._

FOR ADMISSION TO THE BAR OF THE                                     ORDER
STATE OF MONTANA




      Logan Quirk has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Quirk has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Logan Quirk may be sworn in to the practice oflaw in the State of Montana.
Arrangements for swearing in may be made by contacting the office of the Clerk of the
Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this Lb day of April, 2021.




                                                             Chief Justi
 Jv-11-v
(94 A4
     Justices